Citation Nr: 9932392	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-22 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
compression fracture, L-1, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from May 1974 to April 1980.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii. 

In June 1999, the veteran testified at a hearing before the 
undersigned Board member.  At that hearing, the veteran 
withdrew any issue on appeal concerning an entitlement to an 
earlier effective date for an increased evaluation for a back 
disorder.  

During the hearing the veteran also presented testimony 
concerning an increased evaluation for residuals of a head 
wound.  Although the RO granted service connection for that 
disability in May 1999, at which time the RO assigned the 
veteran's disability a noncompensable evaluation, the RO has 
not had an opportunity to entertain the veteran's contentions 
that he is entitled a compensable evaluation.  That issue, 
therefore, is referred to the RO for appropriate disposition.  

Also, in March 1999, the veteran submitted a statement 
wherein he sought service connection for hearing loss.  The 
Board observes that service connection for hearing loss 
previously was denied in February 1983.  That issue, too, is 
referred to the RO for appropriate disposition.  





FINDINGS OF FACT

1.  Symptoms productive of pain and severe limitation of 
motion of the low back have not beeen disassociated from 
residuals of a compression fracture, L-1. 

2.  Bilateral pes planus is production of no more than 
moderate disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for residuals of 
a compression fracture, L-1, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, 
Diagnostic Codes 5285, 5292 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran is seeking an increased compensation rating 
(as opposed to entitlement to service connection), an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran has made 
such assertions with respect to his low back and foot 
disabilities.  Thus, his claims for increased evaluations are 
well grounded.  38 U.S.C.A. § 5107(a).

Disability evaluations are based on a comparison of clinical 
findings with relevant schedular criteria.  38 U.S.C.A. 
§ 1155.  Where an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Low Back

In October 1985, the RO granted service connection for 
residuals of a compression fracture, L-1, and evaluated that 
disability as 10 percent disabling.  The veteran's evaluation 
remained unchanged until increased to 20 percent disabling in 
the course of this appeal under diagnostic codes 5285 and 
5292, pertaining to residuals of a vertebral fracture and 
limitation of motion of the lumbar spine, respectively.  
Residuals of a vertebral fracture without cord involvement 
warrant a 60 percent evaluation, if there is abnormal 
mobility requiring a brace.  The disability is also evaluated 
based upon limitation of motion or the presence of muscle 
spasm, and an additional 10 percent is warranted where there 
is demonstrable deformity of the vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  Limitation of motion of the 
lumbar spine warrants a 20 percent evaluation if moderate, 
and a 40 percent evaluation if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

The VA's regulations, under 38 C.F.R. § 4.40 and 4.45, 
recognize that functional loss of a joint may result from 
pain on motion or use, when supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202, 205-57 (1995); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Also, 
38 C.F.R. § 4.59, which addresses the evaluation of 
arthritis, recognizes that painful motion is an important 
factor of disability, entitled to at least the minimum 
applicable evaluation.  

The veteran has undergone several examinations in the course 
of this appeal, including a VA examination in October 1996, 
an examination by a private orthopedic physician in July 1997 
for the Department of Labor, and a VA examination in August 
1997.  The veteran does not contend that his disability 
results in abnormal mobility.  Further, neither the various 
examination reports nor other treatment records associated 
with the claims file reflect the presence of abnormal 
mobility, and the veteran has testified that his disability 
does not require a brace.  Examination also has revealed no 
demonstrable deformity of the vertebral body and described as 
such to qualify for a 10 percent evaluation in addition to 
any evaluation otherwise warranted for the veteran's 
disability.  X-ray examination in July 1996, for instance, 
revealed mild degenerative osteoarthritic changes and no 
other significant abnormalities.  Additionally, X-ray 
examination in June 1997 revealed a stable lumbar spine with 
slight loss of anterior height involving L-1.  

As a basis for his appeal, the veteran contends that his low 
back disability results in severe pain and limitation of 
motion.  During the June 1999 hearing before the undersigned 
Board member, he offered testimony to this effect.  The 
veteran also complained that the August 1997 VA examination, 
a report of which reflects the presence of forward flexion to 
80 degrees and which made reference to use of a back brace, 
was inadequate because the veteran did not use a back brace 
and because the veteran, according to his own testimony, he 
was unable to bend forward.  

The veteran, who appeared at the Board hearing with a cane, 
also indicated that his back pain was aggravated by 
activities such as standing, walking, or sitting; that the 
use of a cane was necessitated by his back pain; that he was 
able walk approximately 10 yards before having to stop; that 
it was extremely painful to walk down stairs; that he 
sometimes experienced difficulty arising in the morning as a 
result of back pain; and that he would lose a day every week 
from his work as a warehouse supply technician as a result of 
back pain.  

Examination reports and treatment records document 
significant limitation of motion associated with back pain, 
although the reported findings in this respect are not wholly 
consistent.  A VA examination from October 1996 revealed 
forward flexion from 0 to 40 degrees and severe pain in 
movement beyond that point.  Examination at that time also 
revealed 0 to 12 degrees backward extension, 0 to 12 degrees 
left lateral flexion, 0 to 17 degrees right lateral flexion, 
and 0 to 13 degrees rotation to both the right and left.  The 
examiner noted that there was very painful range of motion in 
all positions and diagnosed a history of a compression 
fracture and mild degenerative joint disease of the 
lumbosacral spine.  

Examination of the lumbar spine in July 1997 revealed that 
range of motion of the lumbar spine which was voluntarily 
restricted.  The veteran demonstrated forward flexion to 30 
degrees.  The veteran also demonstrated extension to 20 
degrees, right lateral flexion to 25 degrees, left lateral 
flexion to 20 degrees, left lateral flexion to 25 degrees, 
and right and left rotation to 40 degrees.  At the end of all 
planes of motion, the veteran complained of pain.  The 
examiner commented that it was medically probable that the 
veteran's ongoing symptomatology was more consequent to gross 
obesity and deconditioning that specific sequela of injury 
with reference to a work-related injury in July 1996 while 
lifting boxes.  

In addition to the restricted forward flexion on the August 
1997 VA examination, the veteran demonstrated backward 
extension to 15 degrees, left lateral flexion to 20 degrees, 
right lateral flexion to 15 degrees, and rotation to the left 
and right to 50 degrees.  The examiner noted grimacing at the 
extremities of motion and observed that x-ray examination 
that month revealed no arthritis, a healed compression 
fracture of L1, characterized as stable, with 25 percent less 
anterior vertebral body height; and diagnosed status post 
healed mild L-1 compression fracture.  

Although the veteran has testified that he is incapable of 
forward flexing to the degree reported by the most recent VA 
examination, a July 1996 VA outpatient entry makes reference 
to only slight limitation of motion, although it also 
documents paraspinal tenderness.  Another July 1996 entry 
documents forward flexion to 70 degrees, as well as extension 
to 8 degrees and lateral bending to 20 degrees.  Other 
treatment records, however, suggest the presence of 
considerably greater restriction in forward flexion.  Other 
entries from July 1996, for instance, document 30 to 40 
degrees of forward flexion, and in August 1996, the veteran 
demonstrated only 20 degrees of forward flexion.  Another 
August 1996 entry documents 30 degrees of forward flexion, 
with a suggestion that light duty be continued, and a 
September 1996 entry also makes reference to forward flexion 
to 30 degrees.  

Taken together, this evidence suggests that, although there 
is some variation in the degree to which the veteran's 
disability results in functional impairment, as manifested by 
limitation of motion, the veteran's limitation of motion is, 
at least at times, severe, particularly when one considers 
the impact of pain upon the veteran's disability picture.  It 
appears that the veteran's disability picture has also been 
complicated to some extent by obesity, deconditioning, and 
intercurrent injury, and the compression fracture itself has 
been diagnosed as healed and mild.  

The veteran's limitation of range of motion, however, has not 
been clearly attributed to nonservice-connected factors by 
competent medical opinion.  When it is not possible to 
separate the effects of a service-connected condition from a 
nonservice-connected condition, reasonable doubt must be 
resolved in a claimant's favor, thus attributing all signs 
and symptoms to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Apart from 
the July 1997 examination for the Department of Labor, there 
is no recent evaluation separating the veteran's service-
connected vertebral fracture from other low back pathology or 
otherwise accounting for his complaints of pain.  Therefore, 
resolving all reasonable doubt in the veteran's behalf, the 
Board finds that the veteran's service-connected low back 
disability is productive of severe limitation of motion and 
warrants a 40 percent evaluation.  

An evaluation greater than 40 percent, however, is not 
warranted.  The Board has considered the possibility of a 60 
percent evaluation for intervertebral disc syndrome.  That 
disability warrants a 60 percent evaluation, if the condition 
is pronounced.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
However, examination has not revealed significant 
neurological impairment, let alone findings such as absent 
ankle jerk.  The Board has also considered the possibility of 
a 50 percent evaluation for unfavorable ankylosis of the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289.  
The veteran, however, retains at least some movement of his 
low back and is able to stand upright.  As such, his 
disability is not analogous to unfavorable ankylosis.  
Accordingly, the veteran's low back disability does not 
warrant an evaluation in excess of 40 percent.  

II.  Pes Planus

In December 1981, the RO granted service connection for pes 
planus and evaluated that disability as noncompensable.  The 
rating remained unchanged until increased to 10 percent 
disabling in the course of this appeal.  Bilateral pes planus 
is evaluated as 10 percent disabling under Diagnostic Code 
5276 if it is moderate in degree, with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achilles, and/or pain on manipulation and use of the 
feet.  In the case of a bilateral disability, pes planus 
warrants a 30 percent evaluation if it is severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, and/or characteristic callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  In seeking a higher 
evaluation, the veteran has testified that his disability 
results in pain, swelling, and sores.  Review of the medical 
examination reports and treatment records, however, reflects 
that the veteran's disability is not more than moderately 
disabling.  

A VA examination of the feet in October 1996 revealed no 
swelling or edema, although the veteran reportedly was flat-
footed, bilaterally.  He complained of painful feet and 
indicated that he wore special shoes that the VA provided 
him.  He was unable to do toe or heel walking.  X-ray 
examination, however, revealed only mild degree of flat foot, 
bilaterally.  A VA examination of the veteran's feet in 
August 1997 revealed only mild bilateral calluses of the 
medial aspect of the heel and mild pronation deformity.  The 
veteran's gait was reportedly normal.  X-ray examination of 
the feet revealed mild pes planus, and the diagnosis at that 
time was mild bilateral pes planus.  

An October 1995 entry reflects that the veteran left work the 
prior day as a result of pain in his back and feet.  However, 
that entry, which reflects that the veteran weighed 300 
pounds at the time, contains an assessment that the veteran 
was overweight, without reference to flat feet or pes planus.  
An October 1998 entry reflects complaints of painful arches 
and heels, documents moderate tenderness of the arch, greater 
in the right than the left and mild inflammation.  The 
diagnostic assessments were plantar fasciitis and tinea 
pedis.  

A January 1999 entry reflects that plantar fasciitis was 
resolved.  That entry documents the presence of significant 
medial arch collapse, but also indicates that there were no 
other deformities present.  A July 1999 entry shows 
complaints of arch and ankle pain with moderate to severe 
arch collapse.  The assessments were plantar fasciitis and 
pes planus.  The veteran's ankle pain was reportedly of 
unclear etiology but most probably due to the increased 
stress resulting from the veteran's weight.  An August 1999 
entry reflects the presence of swelling in both legs and 
reflects an assessment of flat feet.  However, private 
treatment records from 1999 reveal complaints of foot and 
ankle pain and reflect slight swelling of the ankles.  
According to those treatment records, the veteran complained 
in March 1999 of swelling of two months.  The assessments 
were sub-acute tendinitis with osteoarthritis, with normal x-
rays, chronic venous insufficiency of the legs, and morbid 
obesity. 

Treatment records and the reports of the veterans' 
examinations reflect that the veteran does not have marked 
deformity linked to his pes planus.  Although arch collapse 
has been described as moderate to severe, other examinations 
reflect the presence of moderate arch collapse and, 
importantly, have described the pes planus as mild.  Clinical 
findings also suggest that pronation and calluses, if 
present, are no more than mild.  Swelling has been described 
as slight, and the veteran's private treatment records 
suggest that this a relatively recent phenomenon associated 
with morbid obesity, as well as venous insufficiency and 
tendinitis, rather than pes planus.  

The veteran's complaints of pain have variously been 
attributed to his obesity, as well, and at no time has ankle 
pain been attributed to pes planus.  Complaints of foot pain 
have also been attributed to plantar fasciitis, which had 
apparently resolved .  For discussions purposes, even if the 
complaints attributed to plantar fasciitis are considered 
part and parcel of the veteran's pes planus, the overall 
disability picture from pes planus is not more than moderate 
in degree in the absence of marked deformity and other 
symptoms associated with severe disability.  Therefore, the 
evidence is not in equipoise and the veteran's pes planus 
does not warrant an evaluation in excess of 10 percent.




ORDER

A 40 evaluation for residuals of a compression fracture, L-1, 
is granted, subject to the provisions governing the payment 
of monetary benefits.  

A claim for an increased evaluation for bilateral pes planus, 
currently evaluated as 10 percent disabling, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

